DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 2/1/22.
Claims 1-34 are presented for examination.

IDS Considerations


The information disclosure statement (IDS) submitted on 10/4/21 is/are being
considered by the examiner as the submission is in compliance with the provisions of 37
CFR 1.97.

Response to Arguments


Applicant's arguments filed 2/1/22 with respect to claims 1-34 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 2/1/22 with respect to claims 1-34 has been considered but are not persuasive.

	Applicant argued in page 8-9 that Ginat does not provide any discussion or
suggestion for determining bits per pixel for transmissions as required in the independent claims.	

	
	Applicant argued in page 9 that Ginat discussion directed towards selecting different transmission bandwidths (i.e., the alleged different bits per pixel) remains silent with respect to considering an angular distance of each pixel block and an amount of variance for selecting a number of bits per pixel for transmission and El-Ghoroury remains silent with respect to selecting a bits per pixel rate of transmission based on any angular distance determined.	

Examiner disagree on this because El-Ghoroury teach determine an angular distance of each pixel block. Wu teach identify an amount of variance. Das teach modifying the number of bits per pixel based on importance. Both angular distance and amount of variance can reflect importance and pixel bit allocation can be based on that with predictable results. 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	
Claim Rejections - 35 USC § 112


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 23 and 32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7-10, 21, 23, 25-28, 30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginat (U.S. Pub. No. 20190208114 A1), in view of Yang (U.S. Pub. No. 20080198920 A1), further in view of El-Ghoroury (U.S. Pub. No. 20130321581 A1), Wu (U.S. Pub. No. 20140118494 A1) and Das (U.S. Pub. No. 20170127046 A1).

Regarding to claim 1, 25 and 34:

25. Ginat teach a content delivery system, comprising: (Ginat Fig. 1 [0097] the content transferred between communication terminals 13 and servers 12 is typically considered multimedia content as it may include two or more media)
a network interface (Ginat [0080] the term ‘network’ or ‘communication network’ refers to any type of communication medium, including but not limited to, a fixed (wire, fiber, cable) network, a wireless network, and/or a satellite network, a wide area network (WAN) fixed or wireless, including various types of cellular networks, a local area network (LAN) fixed or wireless, and a personal area network (PAN) fixed or wireless, and any combination thereof) for receiving a left frame and a right frame of a stereoscopic image pair; (Ginat [0122] ‘V1’ and ‘V2’ may designate two different video channels, for example from two cameras, such as a stereoscopic camera or a forward looking camera and a backward looking (selfie) camera of a smartphone)
and select a number of bits per pixel to encode each pixel block based at least in part on the angular distance of each pixel block. (Ginat [0240] it is appreciated that video zooming system 10 and/or zooming software 15 and/or 16 may use the image 

Ginat do not explicitly teach one or more encoders; and a processor configured to: group pixels from the left frame and the right frame into pixel blocks; determine an angular distance of each pixel block relative to the center of the left frame or the right frame; identify an amount of variance in the left frame or the right frame; and modifying the number of bits per pixel based at least in part on the amount of variance identified.

However Yang teach one or more encoders; (Yang Fig. 2 – 20 3D video encoder)
and a processor configured to: group pixels from the left frame and the right frame into pixel blocks; (Yang [0035] 3D video encoder 20 may be configured to transform, i.e., convert, the 3D video data produced by stereoscopic dual camera 26, single and depth camera 28 or single camera 30 and 2D-to-3D conversion module 22 to any of the display data types 44, 46, 48 shown in FIG. 2, other display data types. For a weighted bit allocation scheme, as described in this disclosure, the 3D video should be converted to stereo video comprising left and right video components that are combined to produce the stereo video)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ginat, further incorporating Yang in video/camera technology. One would be motivated to do so, to incorporate a processor configured to: group pixels from the left frame and the right frame into pixel blocks. This functionality will improve efficiency with predictable results.

The combination of Ginat and Yang do not explicitly teach determine an angular distance of each pixel block relative to the center of the left frame or the right frame; identify an amount of variance in the left frame or the right frame; and modifying the number of bits per pixel based at least in part on the amount of variance identified.

However El-Ghoroury teach determine an angular distance of each pixel block relative to the center of the left frame or the right frame; (El-Ghoroury [0067] FIG. 8C, which illustrate a top view of one quadrant of the MLA 220 comprising the micro lens arrays layers 840, 850 and 860, the center of the each of the MLA 220 lens elements are aligned with the center of their respective pixel groups G.sub.i in order to provide full angular coverage of the light field across the spatial extent of the MLA 220 without any directional coverage gaps. [0072] FIG. 9A one of the pixel groups G.sub.i being comprised of a two dimensional array of n of the pixels of the PDA device 210 whereby for convenience the size of the pixel group G.sub.i along each axis would be selected to be {right arrow over (n)}=2.sup.m. Referring to FIG. 9A, the directional detection addressability that can be achieved by the pixel group G.sub.i would be accomplished through the addressability of the n pixels comprising the modulation group G.sub.i along each of its two axes x and y using m-bit words. [0078] FIG. 11 the data processing block 150 concatenates the detected light intensity and color data fields of data output values of the pixels of the PDA device 210 with the mapped spatial addresses (X,Y) and directional coordinates (.theta.,.phi.) to generate the three data fields: F1=the spatial addresses (X,Y), F2=the directional coordinates (.theta.,.phi.); and F3=the detected light intensity and color data)



The combination of Ginat, Yang and El-Ghoroury do not explicitly teach identify an amount of variance in the left frame or the right frame; and modifying the number of bits per pixel based at least in part on the amount of variance identified.

However Wu teach identify an amount of variance in the left frame or the right frame; based at least in part on the amount of variance identified (Wu [0019] the combined depth map 110 can be used to generate a stereoscopic image from the monoscopic image. In one embodiment, depth image based rendering (DIBR) can be used to generate a frame identical to the video frame 102 but having offset pixels. For example, if the video frame 102 is used as a left frame, DIBR creates a right frame by shifting pixels from the left frame based on the depths described by the combined depth map 110. [0028] by averaging known depths of pixels at predetermined locations across a large number of 3D images, the spatial map generator 204 generates a spatial depth prior (representing a statistical average of pixel depths at each location) and a variance prior (representing the variance of the pixels depth at each of the locations). The spatial depth prior may be configured as a lookup table relating pixel locations to depths. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ginat, further incorporating Yang, El-Ghoroury and Wu in video/camera technology. One would be motivated to do so, to incorporate the amount of variance between the left frame and the right frame. This functionality will improve accuracy.

The combination of Ginat, Yang, El-Ghoroury and Wu do not explicitly teach modifying the number of bits per pixel.

However Das teach modifying the number of bits per pixel. (Das [0034] with the limited number of bits for encoding depth in the depth mask for each pixel in the image, the multi-view stereo imaging system application program enhances encoding the bits to depth ranges of importance [angular distance, amount of variance] such as those for near-distance pixels. In an example embodiment, range inverse encoding may be used to increase the number of pixel values assigned to pixels having near depth values. In many instances, nearer depth values are more relevant in an acquired image since many images will have objects located in nearer depth locations. Accordingly, encoding the depth mask encoding with range inverse encoding may be conducted such that more bits in the depth mask are assigned to the foreground values. [0051] At block 345, the multi-view stereo imaging system application will take an average of 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ginat, further incorporating Yang, El-Ghoroury, Wu and Das in video/camera technology. One would be motivated to do so, to incorporate modifying the number of bits per pixel, because El-Ghoroury teach determine an angular distance of each pixel block. Wu teach identify an amount of variance. Das teach modifying the number of bits per pixel based on importance. Both angular distance and amount of variance can reflect importance and pixel bit allocation can be based on that with predictable results. This functionality will also improve accuracy and efficiency.

Regarding to claim 2 and 26:

2. Ginat teach the method of claim 1, wherein the determined angular distance of each pixel block is indicative of an angular distance (Ginat [0240] it is appreciated that video zooming system 10 and/or zooming software 15 and/or 16 may use the image split into one or more regions-of-interest, and surrounding image to make better from a portion of a fish-eye lens used to capture the pixel block to the center of the fish-eye lens. (Ginat [0188] the video zooming system 10, and/or video zooming software program 19, may adapt the video stream, or image, surrounding the selected object 52 to fit to the shape and/or size of the display area 54 by converting it non-linearly, as may be seen when using a fisheye lens)

Regarding to claim 3-6:

Cancelled.

Regarding to claim 7, 9 and 27:

7. Ginat teach the method of claim 1, further comprising: determining an angular distance of an image portion of the left frame or the right frame relative to the center of the left frame or the right frame; and (Ginat [0240] it is appreciated that video zooming system 10 and/or zooming software 15 and/ or 16 may use the image split into one or more regions-of-interest, and surrounding image to make better use of the available bandwidth by allocating higher bandwidth (more bits-per-second) to the (core) stream(s) carrying the region(s)-of-interest, and compensate the bandwidth by allocating lower bandwidth (less bits-per-second) to the stream carrying the surrounding image. [0244] a surrounding image, to make better use of the available camera parameters such as resolution, color depth, etc. For example, this may be done by allocating more pixels to the region(s)-of-interest, and compensating the bandwidth by allocating less pixels to the surrounding image. Further, this may be done by allocating higher color depth to the region(s)-of-interest, and compensating the bandwidth by allocating lower color depth to the surrounding image. [0235] a user has selected the central part of the video image as a region-of-interest and create a displayable image including two parts. The central part being displayed in linear-mode, typically preserving the original aspect ratio of the camera. The second part including the rest of the display displayed in non-linear-mode. The non-linear mode typically 
selecting, a prediction block size for encoding the image portion based at least in part on the angular distance of the image portion. (Ginat [0235] the edges of the second part are typically compressed [prediction] to fit [block size] the rest of the screen display area. Two parts are two compression blocks with different bit allocation and blocks are differentiated based on angular distance. Ginat Fig. 7 [0195] it is appreciated that it is advantageous to display the selected object 52 using the highest resolution provided by the screen display. On the other hand, the image surrounding the selected object 52 may be cropped, shrunk, or non-linearly converted, and thus may be displayed in lower resolution than captured)

Regarding to claim 8, 23, 28 and 32:

28. Ginat teach the system of claim 27, wherein the prediction block size is selected based on the angular distance of the image portion (Ginat [0235] the edges of the second part are typically compressed [prediction] to fit [block size] the rest of the screen display area. Two parts are two compression blocks with different bit allocation and blocks are differentiated based on angular distance. Ginat Fig. 7 [0195] it is appreciated that it is advantageous to display the selected object 52 using the highest resolution provided by the screen display. On the other hand, the image surrounding the selected object 52 may be cropped, shrunk, or non-linearly converted, and thus may be and at least one of a size of an object depicted in the image portion, a size of an object depicted in the left frame and the right frame, a number of objects depicted in the image portion, a number of objects depicted in the left frame and the right frame, , an activity level in the image portion, or an amount of variance in successive image frames. (Part of OR -rejection is not required)

Ginat do not explicitly teach the amount of variance between the left frame and the right frame.

However Wu teach the amount of variance between the left frame and the right frame. (Wu [0019] the combined depth map 110 can be used to generate a stereoscopic image from the monoscopic image. In one embodiment, depth image based rendering (DIBR) can be used to generate a frame identical to the video frame 102 but having offset pixels. For example, if the video frame 102 is used as a left frame, DIBR creates a right frame by shifting pixels from the left frame based on the depths described by the combined depth map 110. [0028] by averaging known depths of pixels at predetermined locations across a large number of 3D images, the spatial map generator 204 generates a spatial depth prior (representing a statistical average of pixel depths at each location) and a variance prior (representing the variance of the pixels depth at each of the locations). The spatial depth prior may be configured as a lookup table relating pixel locations to depths. Similarly, the variance prior may be configured as a lookup table relating pixel locations to depth variances)

Regarding to claim 10:

10. Ginat teach the method of claim 9, Ginat do not explicitly teach further comprising: outputting the encoded stereoscopic image to a communications network for transmittal to a playback device.

However El-Ghoroury teach further comprising: outputting the encoded stereoscopic image to a communications network for transmittal to a playback device. (El-Ghoroury [0096] the full three dimensional image may be recorded, and then before or on playback, the image data may be processed so that the three dimensional effect in the vertical direction is eliminated, in which case the light at any point in the image would be displayed without consideration of the angle in the vertical plane from which the light originated within the field of view of the camera)

Regarding to claim 11-20:

Cancelled.

Regarding to claim 21 and 30:

21. Ginat teach the method of claim 1, Ginat do not explicitly teach further comprising: determining a representative depth of each pixel block based on the depths of the pixels in each pixel block, wherein the selected number of bits per pixel to encode each pixel block is further based on the representative depth of each pixel block.

However Das teach further comprising: determining a representative depth of each pixel block based on the depths of the pixels in each pixel block, (Das [0024] a disparity map is determined based on reference objects or features in the raw images for pixels associated with a reference area of the image being processed for disparity) wherein the selected number of bits per pixel to encode each pixel block is further based on the representative depth of each pixel block. (Das [0034] encoding of the depth mask may take place upon determining the depth values from the disparity values and applying an encoding algorithm. In an example embodiment, all depth values may be encoded within a range of bits of 0-255. With the limited number of bits for encoding depth in the depth mask for each pixel in the image, the multi-view stereo imaging system application program enhances encoding the bits to depth ranges of importance such as those for near-distance pixels. [0024] a disparity map is determined based on reference objects or features in the raw images for pixels associated with a reference area of the image being processed for disparity. As is understood, the pixel shift within the images relative to the reference feature or object and parallax angles for the plurality of digital camera sensors relative to the points or objects within the plural images may be used to determine depth of features in an image. The pixel shift disparity values may be determined with respect to pixels throughout the rectified plural image frame comprised of a plurality of raw images. A 

Allowable subject matter

Regarding to claim 22, 24, 29, 31 and 33:

Claims 22, 24, 29, 31 and 33 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482